Citation Nr: 0019607	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  97-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1986 to 
September 1988.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the above claim was denied.  
In May 1998, the Board remanded this claim in order to obtain 
additional medical evidence.  The requested actions have been 
completed, and the claim is again before the Board for 
appellate consideration.  

The veteran, in the course of his appeal, requested a hearing 
before a Member of the Board in Washington, D.C.  A hearing 
was scheduled for October 1997, for which he failed to 
report.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current psychiatric 
disorder was either manifested during service, or is the 
result of a disease or injury incurred therein.

2.  Personality disorder was shown in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded, and there is no 
statutory duty to assist the veteran in the further 
development of facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Personality disorder is not a disease or injury for VA 
compensation purposes, and there is no legal entitlement to 
service connection for a personality disorder.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The report of the veteran's service entrance examination, 
dated in March 1986, shows that he was clinically evaluated 
as normal with regard to his psychiatric status, and does not 
indicate the presence of any mental problems.  A report of 
medical history prepared in March 1986 shows that he denied 
having, or ever having had, either depression or excessive 
worry, or nervous trouble of any sort.

A service medical record dated August 4, 1988, shows that a 
civilian contract psychiatrist reported that the veteran had 
been "self referred" to him in December 1986, and had 
"returned" in June 1988 because of a desire to leave Coast 
Guard service.  On examination in August 1988, his affect and 
mood were regular.  He was cooperative, coherent, rational, 
pleasant, and appropriate.  He showed no sign of either mood 
or thought disorder.  He was "somewhat" arrogant in approach 
and "somewhat" demanding in demeanor.  The record notes 
diagnoses of adjustment disorder with minimal depressed mood, 
resolved; and personality disorder with immature features.  
The examiner recommended that, because the veteran suffered 
from a primary inherent personality disorder defect that was 
not secondary to any disease or injury and which had existed 
prior to his entrance into the Coast Guard, he was unsuited 
for further military service.  The examiner also noted that 
there were no disqualifying physical or mental defects that 
were ratable as a disability under VA's rating schedule.  In 
a memorandum dated August 11, 1988, the Commanding Officer, 
United States Coast Guard Training Center, Governors Island, 
recommended that the veteran be discharged, based in part on 
two consultations with the contract psychiatrist, wherein it 
was determined that the veteran suffered from an immature 
personality. 

In response to inquiry by the Board, the National Personnel 
Records Center has indicated that all of the veteran's 
service medical records have been furnished to VA.

In April 1996, the veteran claimed entitlement to service 
connection for mental problems that he dated as beginning in 
1987-88.  Thereafter, medical records, compiled primarily by 
VA, dated in October 1995 and thereafter, and pertaining 
primarily to treatment accorded the veteran for mental health 
problems, were received.  These records indicate assessments 
of major depression, delusional disorder, and dysthymia.  An 
October 1995 record notes that he furnished a ten-year 
history of "feeling 'depressed.'"  A December 1995 VA 
treatment record shows that he cited mental health problems 
since age 16 or 17, while a February 1996 VA treatment record 
shows that he reported problems in high school, with an 
episode at age 16.  These medical records also show that he 
first sought psychiatric treatment from VA in October 1995, 
and that such treatment began in November 1995.  A May 1996 
private psychological report indicates that the veteran had 
been under psychiatric treatment for four months.  The report 
of a VA psychological screening, apparently prepared in 1996, 
notes that the veteran's problems in current functioning 
seemed to be the result of limited cognitive abilities and 
formal problems in thought processing, in conjunction with 
personality stylistics.  The report also indicates that 
developmental factors appeared to play an important role in 
his current functioning.


II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of related symptomatology after 
discharge, and medical evidence relates that symptomatology 
to the veteran's present condition.  Savage, 10 Vet. App. at 
495-98.  

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993).

In the instant case, the medical evidence of record indicates 
that the veteran has been recently accorded medical treatment 
for an acquired psychiatric disorder that has been primarily 
characterized as major depression.  The Board therefore finds 
that there is sufficient medical evidence of a current 
disability, and that the first element of a well-grounded 
claim has been satisfied.

The August 4, 1988, service medical record shows that the 
veteran sought psychiatric treatment in December 1986, and 
indicates current diagnoses to include adjustment disorder 
with minimal depressed mood, resolved.  The Board finds, for 
the purpose of this discussion, that this provides a 
sufficient basis for finding that depression, even though 
minimal, was manifested during service.  The Board 
accordingly concludes that the second element of a well-
grounded claim, that there be medical evidence of a disease 
or injury during service, has been satisfied.

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  In particular, 
the post-service medical evidence does not demonstrate that 
the acquired psychiatric disorder that has been accorded 
treatment since October 1995 had been manifested prior to 
that date, or that this disorder is related to any inservice 
disease or injury, or to any other incident pertinent to his 
service.  While this medical evidence cites references by the 
veteran to a pre-service history of mental health problems, 
it does not contain any findings to the effect that those 
problems increased in severity during service, or that those 
problems were, in fact, symptomatic of an acquired 
psychiatric disorder.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  It must also be pointed out that 
the veteran, while competent to describe his symptoms, has 
not demonstrated that he has the requisite medical training 
and expertise to render competent any assertion by him that 
his current major depression was caused by, or was otherwise 
related to, his active service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Moray v. Brown, 5 Vet. 
App. 211 (1993).

The Board acknowledges that the August 4, 1988, service 
medical record indicates a diagnosis of personality disorder 
with immature features.  Similarly, the VA psychological 
screening report that was apparently prepared in 1996 refers 
to the manifestation of personality stylistics and 
developmental factors.  The inservice and post-service 
presence of a personality disorder, however, has no relevance 
to a claim for service connection.  By regulation, 
personality disorders "are not diseases or injuries within 
the meaning of...legislation" applicable to service 
connection.  38 C.F.R. § 3.303(c) (1999).  In a case where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated as a 
consequence of the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Cf. FED R.CIV.P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).  In this 
instance, the law and not the evidence is indeed dispositive, 
with specific reference to the question of whether service 
connection can be granted for a personality disorder, and 
renders irrelevant the nature and circumstances under which 
that personality disorder was incurred or manifested.  The 
appellant's claim, therefore, insofar as it relates to that 
specific question, lacks legal merit and entitlement under 
the law.

In brief, because no medical evidence has been presented or 
secured to render plausible a claim that the acquired 
psychiatric disorder initially diagnosed many years after 
service had its onset in service, or is the result of, or is 
otherwise related to, any disease contracted or injury 
sustained in active military service, the Board concludes 
that this claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  With regard to the case 
at hand, nothing in the record suggests the existence of 
evidence that might well ground the veteran's claim for 
service connection for an acquired psychiatric disorder, 
notwithstanding the fact that the possible existence of such 
evidence was noted on Board remand in May 1998 (and that no 
such evidence was obtained).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to the veteran's claim under 38 U.S.C.A. § 5103(a) 
(West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for an acquired psychiatric disorder is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

